IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


TYRONE SAVAGE,                           : No. 591 EAL 2014
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from the
                                         : Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Respondent            :


                                     ORDER


PER CURIAM

      AND NOW, this 10th day of March, 2015, the Application for Relief and Petition

for Allowance of Appeal are hereby DENIED.